UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                            No. 00-50411
                          Summary Calendar



                      UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                               versus

                         ANTONIO CERVANTES,

                                                  Defendant-Appellant.


          Appeal from the United States District Court
                for the Western District of Texas
                       (SA-99-CR-224-1-EP)

                            March 2, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Antonio Cervantes challenges the denial of his motion to

suppress evidence seized pursuant to a search warrant.      He pleaded

guilty to possession of marijuana and cocaine with intent to

distribute, but preserved his right to appeal the denial of his

suppression motion.

     In reviewing the denial of a motion to suppress evidence

obtained pursuant to a search warrant, we determine: (1) whether

the good-faith exception to the exclusionary rule applies; and (2)

if not, whether probable cause supported the warrant.          United

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
States v. Cherna, 184 F.3d 403, 407 (5th Cir. 1999), cert. denied,

120 S. Ct. 1669 (2000).

      Cervantes contends the good-faith exception does not apply

because the affidavit on which the search warrant was based was

merely a “bare bones” affidavit, and the warrant did not authorize

a search of vehicles parked on the premises.         The affidavit was

based on the personal observation by a confidential informant, who

had   previously   provided   reliable,   credible    information,    of

Cervantes in possession of, and selling, marijuana at the subject

premises within the previous 24 hours.     Thus, the officers relied

in good faith on the warrant.    See United States v. Satterwhite,

980 F.2d 317, 320 (5th Cir. 1992).    And, a warrant issued for “the

premises” includes vehicles parked on the premises.         See, e.g.,

United States v. Singer, 970 F.2d 1414, 1417-18 (5th Cir. 1992).

The district court did not err in denying the suppression motion.

      Cervantes also asserts that the district court abused its

discretion in denying his motion for disclosure of the informant’s

identity.   Because Cervantes did not preserve the right to appeal

this issue in his plea agreement, appellate review is foreclosed.

See United States v. Bell, 966 F.2d 914, 915-16 (5th Cir. 1992).

                                                           AFFIRMED




                                  2